Title: Aaron Burr to William P. Van Ness, [25 June 1804]
From: Burr, Aaron
To: Van Ness, William P.



[New York, June 25, 1804]

I am disappointed of my ride.
If xxx should propose to charge you with any verbal message, you may reply, that being authorised for a particular purpose, you cannot so far exceed your power and assume upon your self as to present to your principal an overture for negociation on a new basis—that you consider the negociation in which you engaged, as concluded and that it would be highly improper in you to propose one anew as his agent—that if he should think proper to attempt any thing of the kind, it must be through some other channel.
If it should be asked whether there is no alternative, most certainly there is; but more will now be required than would have been asked at first.
These hints are only intended to attract your attention to the Various Shapes which the thing may assume so that you may be at all points prepared.

25 June

